DETAILED ACTION
1.	This action is responsive to the communication filed on December 6, 2019.  Claims 1-20 are pending.  At this time, claims 1, 9-11, 16-17 are rejected.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.

7.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 1, 9-11, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Frohlich; Bernd Matthias et al. (US 9800352 B2), in view of O'Neill; Alan W et al. (US 7161929 B1), and further in view of FURUTA; Kenichiro (US 20080089696 A1).
a.	Referring to claim 1:
		i.	Frohlich teaches a system, comprising: a processing system including a processor; and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising:
(1)	determining to provide a quantum channel for communications between a first communication node and a second communication node (see column 17, line 63 through column 18, line 8 of Frohlich);
(2)	identifying a first network routing path of a plurality of network routing paths (see the combination of teaching between Frohlich and O’Neill), wherein quantum entanglement is established between the first and second communication nodes based on transportation of a first quantum entangled photon of a first pair of quantum entangled photons via the first network routing path (see the combination of teaching between Frohlich, O’Neill, and Furuta); and
(3)	initiating a classical communication channel between the first and second communication nodes, the classical communication channel adapted to communicate quantum state information to facilitate an exchange of information between the first and second communication nodes via the quantum channel (see column 2, lines 31-45; see column 4, lines 44-50 of Frohlich).
ii.	Although Frohlich teaches the claimed subject matter, Frohlich is silent on the capability of identifying a first network routing path of a plurality of network routing paths.  On the other hand, O’Neill teaches identifying a first network routing path of a plurality of network routing paths (see colulmn 4, lines 4-26 of O’Neill).

(1)	have modified the invention of Frohlich with the teaching of O’Neill for a plurality of access nodes to which a routing path, defined by data held in packet switching nodes located along said routing path, may be directed in said infrastructure for a given network address (see column 3, lines 1-4 of O’Neill).
iv.	The ordinary skilled person would have been motivated to:
(1)	have modified the invention of Frohlich with the teaching of O’Neill for controlling routing of packets in a packet switching network including an infrastructure of packet switching nodes interconnected by packet transport links (see column 2, lines 64-67 of O’Neill).
v.	Although Frohlich and O’Neill teaches the claimed subject matter, they are silent on the capability of disclosing wherein quantum entanglement is established between the first and second communication nodes based on transportation of a first quantum entangled photon of a first pair of quantum entangled photons via the first network routing path.  On the other hand, O’Neill and Furuta teach wherein quantum entanglement is established between the first and second communication nodes based on transportation of a first quantum entangled photon of a first pair of quantum entangled photons via the first network routing path (see colulmn 4, lines 4-26 of O’Neill; see also paragraph [0010] of Furuta).
vi.	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to:
(1)	have modified the modified-invention of Frohlich with the teaching of Furuta for performing long-distance quantum communication among plural parties using a quantum repeater technology (see paragraph [0003] of Furuta).
vii.	The ordinary skilled person would have been motivated to:
(1)	have modified the modified-invention of Frohlich with the teaching of Furuta ensure security in quantum key distribution proposed as a strong cryptographic primitive (see paragraph [0005] of Furuta).
b.	Referring to claim 9:
(see colulmn 4, lines 4-26 of O’Neill), they are silent on the capability of wherein the first network routing path of the plurality of network routing paths comprises a quantum repeater, the quantum repeater extending entanglement between the first communications node and the second communications node according to a second pair of quantum entangled photons.  On the other hand, Furuta teaches:
(1)	wherein the first network routing path of the plurality of network routing paths comprises a quantum repeater, the quantum repeater extending entanglement between the first communications node and the second communications node according to a second pair of quantum entangled photons (see paragraph [0010] of Furuta).
c.	Referring to claim 10:
		i.	The combination of teaching between Prohlich, O’Neill, and Broksky, and Furuta teaches the claimed subject matter.  Furuta further teaches:
(1)	wherein the first network routing path comprises a quantum repeater the quantum repeater, quantum entanglement being further established between the first communication node and the quantum repeater based on entanglement swapping based on the second pair of quantum entangled photons at the quantum repeater, wherein the information is exchanged between the first communication node and the second communication node via the quantum channel according to the transported first quantum entangled photon of the first pair of quantum entangled photons and according to the entanglement swapping based on the second pair of quantum entangled photons (see paragraph [0010] of Furuta).
d.	Referring to claim 11:
	i.	This claim consists a method to implement the system of claim 1, thus it is rejected with the same rationale applied against claim 1 above.
e.	Referring to claim 16:
		i.	The combination of teaching between Prohlich, O’Neill, and Broksky, and Furuta teaches the claimed subject matter.  Furuta further teaches:
(see paragraph [0010] of Furuta). 
f.	Referring to claim 17:
	i.	This claim consists a non-transitory, machine-readable medium, comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations to implement the system of claim 1, thus it is rejected with the same rationale applied against claim 1 above.
Allowable Subject Matter
9.	Claims 2-8, 12-15, and 18-20 are objected to as being dependent upon the rejected base claims, but would be allowable if rewritten to incorporate all limitations of claims 2-8, 12-15, and 18-20 into their independent claims 1, 11, and 17, respectively.
Information Disclosure Statement
10.	The information disclosure statement (IDS) filed on December 6, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	a.	Brodsky; Mikhail et al. (US 8699876 B2) discloses bandwidth provisioning for the entangled photon system by adjusting the phase matching conditions (see Title).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thanhnga B. Truong whose telephone number is 571-272-3858. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached at 571-272-8878.  The fax and   phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.


/THANHNGA B TRUONG/Primary Examiner, Art Unit 2438                                                                                                                                                                                                        
March 7, 2022